DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/709529, filed on 5/12/2015.
Response to Amendment
Claims 1-5, 8-14 and 17-20 are currently pending.  In response to the office action mailed 2/17/2022 Applicant amended claims 1, 9, 11 and 18; and cancels claims 6-7 and 15-16.
Claim Rejections - 35 USC § 112
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8.  Claim 8 recites “the width of the first portion is different from a width of the scanning line other than the first portion.”  It is unclear whether the first portion refers to an area where the drain lines and scanning lines cross or whether the drain lines and scanning lines have a first portion and a portion other than the first portion, because “the first portion” is recited in both claim1 and claim 8 referring to different first portions.  Further, it is uncertain whether this limitation compares the width of the scanning line with the width of the drain line or whether this limitation compares the width of the scanning line in one portion with the width of the scanning line in another portion.  For examination purposes any scanning line with different widths will meet this limitation.
Regarding Claim 9.  Claim 9 recites “the width of the first portion is wider than the width of the scanning line other than the first portion.”  It is unclear whether the first portion refers to an area where the drain lines and scanning lines cross or whether the drain lines and scanning lines have a first portion and a portion other than the first portion.  Further, it is uncertain whether this limitation compares the width of the scanning line with the width of the drain line or whether this limitation compares the width of the scanning line in one portion with the width of the scanning line in another portion.  For examination purposes any scanning line with different widths will meet this limitation.
Regarding Claim 17.  Claim 17 recites “the width of the first portion is different from a width of the scanning line other than the first portion.”  It is unclear whether the first portion refers to an area where the drain lines and scanning lines cross or whether the drain lines and scanning lines have a first portion and a portion other than the first portion, because “the first portion” is recited in both claim11 and claim 17 referring to different first portions.  Further, it is uncertain whether this limitation compares the width of the scanning line with the width of the drain line or whether this limitation compares the width of the scanning line in one portion with the width of the scanning line in another portion.  For examination purposes any scanning line with different widths will meet this limitation.
Regarding Claim 18.  Claim 18 recites “the width of the first portion is wider than the width of the scanning line other than the first portion.”  It is unclear whether the first portion refers to an area where the drain lines and scanning lines cross or whether the drain lines and scanning lines have a first portion and a portion other than the first portion.  Further, it is uncertain whether this limitation compares the width of the scanning line with the width of the drain line or whether this limitation compares the width of the scanning line in one portion with the width of the scanning line in another portion.  For examination purposes any scanning line with different widths will meet this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 10-14, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080007679 A1 to Ochiai et al.
Regarding Claim 1.  Ochiai discloses a liquid crystal display device comprising: a first substrate (Fig. 5 SUB1); a second substrate (Fig. 5 SUB2); liquid crystal sealed between the first substrate and the second substrate (Fig. 5 LC); a scanning line provided between the first substrate and the liquid crystal (Fig. 3 scanning line G); a drain line crossing the scanning line (Fig. 1A source line D); a thin film transistor having a semiconductor layer ( Fig. 3 semiconductor layer Poly-Si) and a source electrode (Fig. 3 electrode DD); a common electrode above the scanning line, the drain line and the thin film transistor (Fig. 2 and Fig. 3 electrode CT); a first pixel electrode connected to the source electrode (See Fig. 3 Pix); and a second pixel electrode adjacent to the first pixel electrode, wherein the second pixel electrode has a slit, the drain line has a portion parallel to a longitudinal direction of the slit (See Fig. 1A), the scanning line is between the first pixel electrode and the second pixel electrode in a plan view (See Fig. 1A), the semiconductor layer has a first region and a second region, and overlapped with the scanning line at the first region and the second region, and a part of the semiconductor layer between the first region and the second region is located on the second pixel electrode side of the scanning line and overlaps with the second pixel electrode in the plan view (As shown in Fig. 1A), a width of a first portion where the drain line overlapped with the semiconductor layer in the plan view is smaller than a width of the drain line other than the first portion, the first portion is crossing the scanning line (As shown in Fig. 1A), and the semiconductor layer is connected to the drain line through a contact portion located in a position the other than the first portion (as shown in Fig. 1A). 
Regarding Claim 2.  Ochiai further discloses a part of the second pixel electrode overlaps with the scanning line in a plan view (See Fig. 1A). 
Regarding Claim 5.  Ochiai further discloses the first region is a first channel region and the second region is a second channel region (As shown in Fig. 1A). 
Regarding Claim 6.  Ochiai further discloses the drain line has a first portion overlapped with the semiconductor layer in a plan view, wherein a width of the first portion is different from a width of the drain line other than the first portion (as shown in Fig. 1A). 
Regarding Claim 7.  Ochiai further discloses the width of the first portion is wider than the width of the drain line other than the first portion (as shown in Fig. 1A). 
Regarding Claim 10.  Ochiai further discloses the second pixel electrode has a first electrode portion and a second electrode portion (See Fig. 1A), the slit is between the first electrode portion and the second electrode portion (See Fig. 1A), and the first electrode portion and the second electrode portion are not connected to each other at the first pixel electrode side (See Fig. 1A). 
Regarding Claim 11.  Ochiai discloses a liquid crystal display device comprising: a first substrate (Fig. 5 SUB1); a second substrate opposed to the first substrate (Fig. 5 SUB2); liquid crystal sealed between the first substrate and the second substrate (Fig. 5 LC); a scanning line above the first substrate and extending in a first direction (Fig. 1A and Fig. 3 scanning line G); a drain line above the first substrate and extending in a second direction crossing the first direction (Fig. 1A source line D); a thin film transistor having a semiconductor layer( Fig. 3 semiconductor layer Poly-Si) ; a first pixel electrode connected to the thin film transistor (See Fig. 3 electrode Pix); a second pixel electrode adjacent to the first pixel electrode in the second direction (See Fig. 1A); and a common electrode opposed to the first pixel electrode and the second pixel electrode (Fig. 1A electrode CT), wherein the scanning line is between the first pixel electrode and the second pixel electrode in a plan view (See Fig. 1A), the semiconductor layer has a first region and a second region, and overlapped with the scanning line at the first region and the second region (See Fig. 1A), a part of the semiconductor layer between the first region and the second region is located on the second pixel electrode side of the scanning line and overlaps with the second pixel electrode in a plan view (See Fig. 1A), and a part of the second pixel electrode is located in an area between the scanning line and the part of the semiconductor layer (As can be seen from Fig. 1A), a width of a first portion where the drain line overlapped with the semiconductor layer in the plan view is smaller than a width of the drain line other than the first portion, the first portion is crossing the scanning line (As shown in Fig. 1A), and the semiconductor layer is connected to the drain line through a contact portion located in a position the other than the first portion (as shown in Fig. 1A). 
Regarding Claim 12.  Ochiai further discloses the second pixel electrode has a slit, and a longitudinal direction of the slit is parallel to a portion of the drain line (See Fig. 1A). 
Regarding Claim 13.  Ochiai further discloses the second pixel electrode has a portion overlap with the scanning line in a plan view (See Fig. 1A). 
Regarding Claim 14.  Ochiai further discloses the first region is a first channel region and the second region is a second channel region (See Fig. 1A). 
Regarding Claim 19.  Ochiai further discloses the first region overlaps with the drain line, and wherein a gap is not between the second region and the second pixel electrode in a plan view (See Fig. 1A). 
Regarding Claim 20.  Ochiai further discloses the second pixel electrode has a first electrode portion and a second electrode portion, the slit is between the first electrode portion and the second electrode portion, and the first electrode portion and the second electrode portion are not connected to each other at the first pixel electrode side (See Fig. 1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai as applied to claim 1 in view of   US 6356330 B1 to Ando et al.
Regarding Claim 3.  As stated above Ochiai discloses all the limiations of base claim 1.
Ochiai does not specifically disclose that a spacer disposed between the first substrate and the second substrate, wherein the spacer is overlapped with the semiconductor layer, the drain line and the common electrode.
However, Ando discloses a spacer disposed between the first substrate and the second substrate, wherein the spacer is overlapped with the semiconductor layer, the drain line and the common electrode (See Fig. 3 spacer 301) to maintain a gap between the first substrate and second substrate.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a spacer disposed between the first substrate and the second substrate, wherein the spacer is overlapped with the semiconductor layer, the drain line and the common electrode.
Regarding Claim 4.  Ando further discloses the spacer is provided above the first substrate (Fig. 3 spacer 301). 
 
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai as applied to claim 1 in view of US 20020044230 A1 to Yamazaki.
Regarding Claim 8.  As stated above Ochiai discloses all the limiations of base claim 1.
Ochiai does not specifically disclose that the scanning line has a first portion overlapped with one of the first region and the second region in a plan view, wherein a width of the first portion is different from a width of the scanning line other than the first portion.
However, Yamazaki discloses the scanning line has a first portion overlapped with one of the first region and the second region in a plan view, wherein a width of the first portion is different from a width of the scanning line other than the first portion (See Fig. 1 gate wiring 235) to efficiently lay out the circuit elements to improve picture quality (para 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the scanning line has a first portion overlapped with one of the first region and the second region in a plan view, wherein a width of the first portion is different from a width of the scanning line other than the first portion.
Regarding Claim 9.  Yamazaki further discloses the width of the first portion is wider than the width of the scanning line other than the first portion (See Fig. 1). 
 Claim 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai as applied to claim 11 in view of US 20020044230 A1 to Yamazaki.
Regarding Claim 15.  As stated above Ochiai discloses all the limiations of base claim 1.
Ochiai does not specifically disclose that the drain line has a first portion overlapped with the semiconductor layer in a plan view, wherein a width of the first portion is different from a width of the drain line other than the first portion.
However, Yamazaki discloses the drain line has a first portion overlapped with the semiconductor layer in a plan view, wherein a width of the first portion is different from a width of the drain line other than the first portion (See Fig. 1 source wiring 207) to efficiently lay out the circuit elements to improve picture quality (para 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the drain line has a first portion overlapped with the semiconductor layer in a plan view, wherein a width of the first portion is different from a width of the drain line other than the first portion.
Regarding Claim 16.  Yamazaki further discloses the width of the first portion is wider than the width of the drain line other than the first portion (See Fig. 1). 
Regarding Claim 17.  Yamazaki further discloses the scanning line has a first portion overlapped with one of the first region and the second region in a plan view, wherein a width of the first portion is different from a width of the scanning line other than the first portion (See Fig. 1 gate wiring 235). 
Regarding Claim 18.  Yamazaki further discloses the width of the first portion is wider than the width of the scanning line other than the first portion (See Fig. 1). 
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.
Applicant summarily argues that the prior art of record fails to disclose all the limitations of amended claim 1 and claim 11.  Applicant’s argument are not persuasive, as can be seen from the device of Ochiai, the drain line includes a narrower width than another portion of the drain line that does not cross the scanning line. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871